Citation Nr: 0702246	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 






INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the August 2004 rating decision held 
that service connection was not warranted for chronic 
dermatitis.  The record indicates, however, that the matter 
of entitlement to service connection for chronic dermatitis 
was addressed by means of a December 1996 rating decision.  
Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board are whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for a skin rash.

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied 
service connection for chronic dermatitis.  The RO held that 
there was no medical evidence of a skin disorder within the 
service medical records nor was there evidence of chloracne 
within one year after separation from service.  

2.  Evidence received since the December 1996 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a skin rash.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in August 2003), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, service medical records are silent as to 
treatment or complaints of a skin rash.  Moreover, the 
veteran's July 1971 separation examination noted that the 
veteran's skin was within normal limits. 

Post-service medical evidence included a March 1996 letter 
from the Department of Veterans Affairs Agent Orange Registry 
and an April 1996 VA examination report.  The March 1996 
letter indicated that the examination results and tests 
failed to provide a definite etiology of the veteran's 
chronic dermatitis.  The April 1996 VA examiner diagnosed the 
veteran as having dermatitis of an unknown etiology.

In December 1996, the RO held that service connection was not 
warranted for a chronic dermatitis because there was no 
medical evidence of a skin disorder within the service 
medical records nor was there evidence of chloracne within 
one year after separation from service.  The veteran did not 
appeal the rating decision and it became final.

In August 2003, the veteran attempted to reopen his claim of 
service connection for a skin disorder.  The veteran alleged 
that he had experienced a chronic skin disorder within a year 
from his discharge from service.  He further indicated that 
he believed that his current skin disorder was attributable 
to in-service exposure to herbicides while stationed in 
Vietnam.  VA treatment records from October 2003 noted 
hyperpigmented areas over his trunk and some superficial 
excoriations.  In March 2005, a VA treatment provider noted 
post-inflammatory hyperpigmentation and active lesions that 
suggested an acneiform eruption that ad waxed and waned over 
the years.  He diagnosed the veteran as having post-
inflammatory changes consistent with chloracne.

In light of the aforementioned medical evidence of a current 
skin disorder consistent with chloracne and the veteran's 
statements that he has experienced a chronic skin disorder 
within in a year from his discharge from military service, 
the Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
the new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  The Board notes that, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and 
material evidence has been presented and reopening of the 
claim is in order.



ORDER

The appeal to reopen a claim of service connection for a skin 
rash is granted.





REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim of 
service connection for a skin rash.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  Specifically, the veteran has submitted that he 
received VA treatment in Houston, Texas from 1973 to 1975.  
There is no indication that the RO requested copies of these 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical facility.

The veteran has also alleged that he attempted to reenlist 
into service in 1974.  He, however, was rejected due to his 
skin disorder.  The Board finds that the veteran's personnel 
records, including any records pertaining to any attempted 
reenlistment, would be helpful in the adjudication of the 
claim.

Additionally, in light of the fact that a VA treatment 
provider has diagnosed the veteran as exhibiting post-
inflammatory changes consistent with chloracne, the Board 
finds that the veteran should be afforded an additional VA 
examination in order to secure an opinion as to the 
relationship, if any, between any current skin disorder and 
the veteran's military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should obtain and associate with 
the record copies from the Houston VAMC 
medical records pertaining to treatment 
or evaluation of any skin disorder from 
1973 to 1975.   If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, the veteran 
and his representative should be so 
advised, and also advised that the 
veteran should provide copies of the 
outstanding evidence.

2.  The RO should obtain copies of the 
veteran's service personnel records to 
determine whether the veteran attempted 
to reenlist in 1974.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any current skin 
disorder.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination. The VA examiner should 
review the claims folder and provide an 
opinion as to whether the veteran 
currently exhibits any skin disorder, 
and, if so, whether it is at least as 
likely as not that such a disorder is 
causally related to the veteran's active 
service or any incident therein, 
including presumed exposure to 
herbicides. The report of examination 
should include a complete rationale for 
all opinions rendered.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


